Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Hicks, a federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (2006) petition and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Hicks v. Fed. Bureau of Prisons, 603 F.Supp.2d 835 (D.S.C.2009; filed June 22, 2009 and entered June 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.